                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #: _________________
    UNITED STATES OF AMERICA                                DATE FILED: November   5, 2018
                                                                         ______________

                       -v.-

    KATERINA ARVANITAKIS,                                      15 Cr. 457 (KPF)

                               Defendant.                   OPINION AND ORDER

    GORDON & HAFFNER, LLP,

                               Petitioner.

KATHERINE POLK FAILLA, District Judge:

        Petitioner Gordon & Haffner, LLP (“G&H”), a law firm organized as a

limited liability partnership in the State of New York, filed a petition (the

“Petition”) in this criminal matter in May 2018. In the Petition, G&H claims an

interest in $35,000 (the “Claimed Funds”) now residing in an account

containing approximately $450,000 (the “Specific Property”). The Specific

Property, in turn, is maintained at a TD Bank account in the name of CSH

Ventures LLC Settlement Fund, Gordon & Haffner, LLP, Attorney Trust

Account (the “Account”). 1 G&H sources its claim to a charging lien attributed

to legal services it performed for its client, CSH Ventures, LLC (“CSH”). The

Government has moved to dismiss the Petition, arguing that the Specific

Property — including the Claimed Funds — was not derived from any legal




1       Petitioner initially sought $60,000, but reduced its claim upon discarding a theory that
        it was entitled to the additional funds pursuant to a retaining lien.
action brought by G&H. For the reasons set forth below, the Government’s

motion is granted and the Petition is dismissed.

                                   BACKGROUND 2

A.    Factual Background

      This forfeiture proceeding arises from a criminal indictment brought by

the United States Attorney for the Southern District of New York against

Katerina Arvanitakis and Brandon Lisi (collectively, “Defendants”). Defendants,

now disbarred attorneys, defrauded various clients by soliciting funds from

them based on misrepresentations as to how the funds would be used. (Gov’t

Br. 2-3). Two of these clients, Paul and Nadine Bibbo (collectively, the

“Bibbos”), transferred hundreds of thousands of dollars to Arvanitakis for

purported investments in real estate properties. (Id. at 3).

      In connection with one of these investments, ostensibly relating to a

catering hall, the Bibbos transferred $450,000 from their corporation CSH to

an account controlled by Arvanitakis, with the understanding that they would

quickly receive their money back with a significant return on their investment.

(Gov’t Br. 4). Arvanitakis then transferred the money to the Trust Account,

controlled by G&H, from which the Bibbos understood it would be used to

purchase certain foreclosure bidding rights from JAX Ventures (“JAX”). (Id.).

The money was neither invested nor returned; to allay the Bibbos’ resulting


2     The Court will refer to the parties submissions in the following manner: the
      Government’s memorandum of law in support of its motion to dismiss as “Gov’t Br.”
      (Dkt. #184); G&H’s memorandum of law in opposition to the motion as “G&H Opp.”
      (Dkt. #185); the Government’s reply memorandum as “Gov’t Reply” (Dkt. #186); and
      G&H’s sur-reply as “G&H Sur-Reply” (Dkt. #188).

                                            2
concerns, Defendants Lisi and Arvanitakis assured the Bibbos that they would

receive even greater returns on the investment with a slightly longer time

horizon. (Id.). This was false. Worse yet, Defendants induced the Bibbos to

part with even more money, which was then used to make cash withdrawals

and pay down debts rather than for the promised investments. (Id. at 4-5).

      When the purchase of the foreclosure bidding rights was disputed, G&H

brought suit on behalf of CSH to obtain specific performance from JAX; this

resulted in the Specific Property remaining in the Trust Account for the

pendency of the litigation. (G&H Opp. 7-8). The matter was ultimately settled

between the parties.

       On May 3, 2017, a grand jury sitting in this District returned a

superseding indictment against Arvanitakis, charging her with wire fraud,

identity theft, money laundering, and bankruptcy fraud. (Gov’t Br. 5). On

May 16, 2017, Arvanitakis pleaded guilty to Count Two of the Indictment,

which charged her with wire fraud. (Id.). On March 20, 2018, this Court

entered an Amended Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment (the “Order of Forfeiture”), acknowledging, among

other things, Arvanitakis’s consent to the forfeiture of a sum of money equal to

$1,285,393, representing the proceeds of her wire fraud offense. (Id.). As part

of the Order of Forfeiture, Arvanitakis also agreed to forfeit her right, title, and

interest in the Specific Property as constituting proceeds traceable to the

offense. (Id.).




                                          3
      On May 24, 2018, the Bibbos filed a petition in which they asserted sole

ownership in the Specific Property. (Gov’t Br. 5-6). In it, they claimed that Ms.

Bibbo had signed an escrow release in the amount of $450,000 authorizing the

transfer of funds to an escrow agent, Steven R. Haffner of G&H, to whom

Arvanitakis had referred them. (Id. at 6). The Bibbos further stated that they

had transferred the funds with the understanding that they would be held in

escrow for a transaction involving the aforementioned catering hall, but that

the transaction was never completed and the funds were never returned. (Id.).

      In the Petition, G&H asserts an ownership interest in a portion of the

Specific Property. (Petition 1). In particular, G&H argues that it obtained a

charging lien due to its work for CSH litigating the dispute with JAX, which

entitled it to the Claimed Funds. (Id. at 1-2). According to G&H, at the

moment it received the funds as escrowee so that CSH could purchase the

foreclosure auction bidding rights from JAX, the funds were no longer the

property of CSH. When the purchase did not occur, G&H brought suit against

JAX, which resulted in CSH recovering the escrowed funds. (G&H Opp. 7-8).

Thus, G&H argues, the Specific Property is in fact proceeds of litigation, and

the Claimed Funds are the amount of money to which G&H is entitled

pursuant to its charging lien. (Id.).

B.    Procedural Background

      G&H filed the Petition on May 30, 2018. (Dkt. #177). The Government

filed its motion to dismiss on July 13, 2018, arguing that G&H had failed to

demonstrate the existence of a charging lien on the Specific Property, and,


                                        4
thus, lacked standing. (Dkt. #183-84). G&H filed its opposition brief on

August 17, 2018. (Dkt. #185). The Government filed its reply brief on

September 10, 2018 (Dkt. #186), and then G&H filed its sur-reply on

September 17, 2018 (Dkt. #188).

                                      DISCUSSION

A.    Applicable Law

      1.     Legal Standards for a Motion to Dismiss

      Federal Rule of Criminal Procedure 32.2(c)(1) authorizes the Government

to move to dismiss a petition for lack of standing before discovery on the

petition takes place. The Rule states, in relevant part:

             (A) In the ancillary proceeding, the court may, on
             motion, dismiss the petition for lack of standing, for
             failure to state a claim, or for any other lawful reason.
             For purposes of the motion, the facts set forth in the
             petition are assumed to be true.

             (B) After disposing of any motion filed under Rule
             32.2(c)(1)(A) and before conducting a hearing on the
             petition, the court may permit the parties to conduct
             discovery in accordance with the Federal Rules of Civil
             Procedure if the court determines that discovery is
             necessary or desirable to resolve factual issues[.]

Fed. R. Crim. P. 32.2(c)(1)(A)-(B).

      The relevant standard for a motion to dismiss a third-party petition in

criminal forfeiture proceedings is the plausibility standard of Federal Rule of

Civil Procedure 12(b). See, e.g., Pacheco v. Serendensky, 393 F.3d 348, 352 (2d

Cir. 2004). The petition should be dismissed if it “fail[s] to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Therefore, when

considering this motion, the Court should “draw[] all reasonable inferences in

                                          5
[the nonmoving party’s] favor, assume all well-pleaded factual allegations to be

true, and determine whether they plausibly give rise to an entitlement to relief.”

Faber v. Metropolitan Life, 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation

marks omitted) (quoting Selevan v. N.Y. Thruway Auth., 548 F.3d 82, 88 (2d

Cir. 2009)). The nonmoving party is entitled to discovery if it alleges “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 569 (2007); see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“[W]hile Twombly does not require heightened fact

pleading of specifics, it does require enough facts to nudge [the nonmoving

party’s] claims across the line from conceivable to plausible.” (internal

quotation marks omitted)).

      On a motion to dismiss for lack of standing under Rule 12(b)(1), however,

the burden of proving standing is on the party asserting it. See Malik v.

Meissner, 82 F.3d 560, 562 (2d Cir. 1996) (holding that the plaintiff bears the

burden of establishing subject matter jurisdiction in a complaint).

Additionally, in such cases, this Court can refer to evidence outside the

pleadings. See Luckett v. Bure, 290 F.3d 493, 496-97 (2d Cir. 2002).

      2.     Third-Party Claims to Forfeited Property

      Criminal forfeiture proceedings are governed by Federal Rule of Criminal

Procedure 32.2 and 21 U.S.C. § 853. Under Rule 32.2, once a criminal

defendant is convicted of the offenses giving rise to the forfeiture allegations,

either by trial or plea, the district court must enter a preliminary order of

forfeiture divesting the defendant of any right to the property. Fed. R. Crim.


                                           6
P. 32.2. After this preliminary order is entered, it is “well settled that § 853(n)

provides the exclusive means by which a third party may lay claim to forfeited

assets[.]” DSI Assocs. LLC v. United States, 496 F.3d 175, 183 (2d Cir. 2007).

      To proceed with a claim under § 853, a claimant must possess a “legal

right, title, or interest in the property” that was forfeited. 21 U.S.C.

§ 853(n)(6)(A). This interest cannot be the general interest of a creditor. See

United States v. Ribadeneira, 105 F.3d 833, 835-36 (2d Cir. 1997) (per curiam);

see also United States v. Schwimmer, 968 F.2d 1570, 1580-81 (2d Cir. 1992)

(holding that general creditors lack standing under 18 U.S.C. § 1963(l)(6)).

Whether a petitioner has such a legal interest in the property subject to

forfeiture is determined by the law of the state giving rise to the property

interest asserted. See Willis Mgt. (Vt.), Ltd. v. United States, 652 F.3d 236, 242

(2d Cir. 2011). If the claimant has no interest in the specific property under

state law, standing does not exist and the claim must fail. See, e.g., United

States v. Technodyne LLC, 753 F.3d 368, 380 (2d Cir. 2014).

      3.     Charging Liens Under New York Judiciary Law § 475

      G&H argues that it holds such a legal interest in the Claimed Funds on

the basis of a charging lien. 3 The charging lien originates in common law and

is codified in New York Judiciary Law § 475. See generally Itar-Tass Russian

News Agency v. Russian Kurier, Inc., 140 F.3d 442, 449-50 (2d Cir. 1998)




3     As mentioned in note 1, G&H has waived any claim based on a retaining lien.

                                            7
(collecting cases and explaining history of statute). A charging lien grants an

attorney a lien on a client’s cause of action from inception to judgment:

            From the commencement of an action, special or other
            proceeding in any court or before any state, municipal
            or federal department, except a department of labor, or
            the service of an answer containing a counterclaim, or
            the initiation of any means of alternative dispute
            resolution including, but not limited to, mediation or
            arbitration, or the provision of services in a settlement
            negotiation at any stage of the dispute, the attorney who
            appears for a party has a lien upon his or her client’s
            cause of action, claim or counterclaim, which attaches
            to a verdict, report, determination, decision, award,
            settlement, judgment or final order in his or her client’s
            favor, and the proceeds thereof in whatever hands they
            may come; and the lien cannot be affected by any
            settlement between the parties before or after judgment,
            final order or determination. The court upon the
            petition of the client or attorney may determine and
            enforce the lien.

N.Y. Jud. Law § 475.

      Significantly, a charging lien attaches to funds or proceeds created by the

attorney’s services, from which the attorney may be paid. United States v.

J.H.W. & Gitlitz Deli & Bar, Inc., 499 F. Supp. 1010, 1014 (S.D.N.Y. 1980).

When an attorney’s work leads his or her client to recover money or property,

the lien attaches to said property. See Kaplan v. Port Taxi, Inc., 452 N.Y.S.2d

237, 238 (2d Dep’t 1987). Conversely, when the attorney only defends an

existing interest and does not create a fund or proceeds, there can be no lien.

Desmond v. Socha, 327 N.Y.S.2d 178, 180 (3d Dep’t 1971), aff’d, 31 N.Y.2d 687

(1972) (citations omitted); see also Emery Celli Brinckerhoff & Abady LLP v.

Rose, 920 N.Y.S.2d 240 (Sup. Ct. 2010) (Table) (“Furthermore, although ‘a

charging lien extends to settlement proceeds ... it is only enforceable against
                                        8
the fund created by that action.’ Thus, ‘where the attorney’s services do not

create any proceeds but consist solely of defending title or interest already held

by the client, there is no lien on the title or interest.’” (internal citations

omitted)); Zelman v. Zelman, 833 N.Y.S.2d 375, 377 (Sup. Ct. 2007).

B.    Analysis

      The crux of the parties’ dispute is whether the Specific Property

represents the proceeds of G&H’s services or merely pre-existing funds that

G&H held onto during the pendency of the JAX lawsuit. For its part, G&H

claims that the Specific Property results from a settlement between its client,

CSH, and JAX, reasoning as follows: When CSH transferred the funds into

escrow for the purchase of the foreclosure bidding rights from JAX, the funds

ceased to be the property of CSH, and instead became “subject to the terms of

the [parties’] [Auction Bid Agreement] and to the rights and interests of both

parties thereunder.” (G&H Sur-Reply 1-2). And when the dispute between

CSH and JAX began, the funds became part of the subject of the dispute, as

evidenced by the fact that G&H, as escrowee, could not return them to CSH

without JAX’s consent or an order of the Court. (Id. at 2). Only after the

dispute was settled by restoring the parties to their initial positions — JAX as

holder of the disputed property rights and CSH as holder of the funds — was

G&H free to return the property. (Id. at 2-3). Therefore, the Specific Property

is the proceeds of G&H’s litigation on CSH’s behalf, and G&H’s erstwhile role as

escrowee is legally irrelevant.




                                           9
      G&H’s argument has facial plausibility, but it elides the principal

problem with recognizing the Specific Property as the proceeds of litigation:

G&H was not attempting to gain a right to the Specific Property as part of the

litigation, but rather was seeking to gain bidding rights in a foreclosure action.

(G&H Opp. 7-8). Indeed, G&H nowhere suggests that JAX ever claimed

ownership in the Specific Property, so it is not clear who G&H is claiming

disputed CSH’s ownership of said property. (Id.). At bottom, G&H is asking

that it be rewarded with a charging lien for its failure to obtain the result its

client sought in litigation. As noted, however, “an attorney is limited to a lien

on [a] judgment ‘in his client’s favor.’” Petition of Rosenman & Colin, 850 F.2d

57, 61 (2d Cir. 1988) (citations omitted). This Court does not accept G&H’s

argument that a return to a status quo ante bellum that its clients hoped to

change was actually an affirmative recovery. Nor can the Court agree that the

Specific Property was somehow transmuted, by G&H’s efforts, from escrowed

funds into litigation proceeds.

      To support the argument that its conduct here created proceeds and was

not simply a defense of existing funds, G&H relies on several New York cases

where attorneys obtained charging liens after the parties disputed ownership of

certain properties and reached settlements that solved these disputes. (G&H

Opp. 8-9; G&H Sur-Reply 3-4). Principal among these cases is Tunick v. Shaw,

842 N.Y.S.2d 395 (1st Dep’t 2007), but G&H’s reliance on that decision is

misplaced, because, as discussed in this section, the outcome in that case did

not merely recreate the status quo.

                                         10
      In Tunick, two sisters, on behalf of their deceased father, claimed that

they were entitled to a collection of 700,000 commercially viable photographs,

while their brother claimed ownership to 200,000 of those same photographs,

and an undisclosed number of the remaining 500,000. 842 N.Y.S.2d at 396-

97. The settlement in the case resolved all claims and counterclaims regarding

the ownership of the entire collection, along with various claims for

compensatory and punitive damages, by making the siblings co-owners of a

corporation with ownership rights in all 700,000 photographs. Id. at 397.

Therefore, each party emerged from the litigation with an ownership stake in

the full collection and with no outstanding ownership disputes or claims

against them, a vastly different position for both sides of the dispute than the

ones they held at its inception. Given the gains to both parties, New York

courts easily determined that this result amounted to judgments in all clients’

favors and that the attorneys were entitled to charging liens on the new

corporation’s collection. Id. This comparison does G&H, which won no such

favorable resolution for CSH, no favors.

      Instead, the instant case is closer to the Second Circuit’s decision in

Rosenman & Colin. There, an attorney sought a charging lien on certain

property that his client retained at the close of litigation. However, the other

party had never disputed the individual’s ownership of that portion of said

property. The Court found that the client had “merely retained what she was

undisputedly entitled to before the litigation began, which was considerably

less than what she claimed she was entitled to.” 850 F.2d at 62-63. Here, as

                                        11
there, the mere fact that there was a dispute that was related to the Specific

Property does not mean it can be considered affirmative recovery for CSH.

Here, as there, CSH hoped for more than it got, but was only able to keep what

it started with.

      As the Court does not find that the Specific Property was the result of a

judgment in CSH’s favor, no charging lien attaches to it. Absent a charging

lien, G&H lacks the standing to bring this claim, and the Petition must be

dismissed.

                                  CONCLUSION

      For the reasons set forth above, the Court grants the Government’s

motion to dismiss the Petition. The Clerk of Court is directed to terminate the

motions at docket entries 165, 174, 178, 182, and 183. Additionally, because

other motions have previously been resolved in this Court’s prior orders, the

Clerk of Court is directed to terminate the motions at docket entries 27, 34,

and 121.

      SO ORDERED.

Dated:       November 5, 2018
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       12
